DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2021 was considered by the examiner.


Drawings
Examiner withdraws the drawing objections based upon Applicant’s amendment to the drawings with the exception of objection 1 below. See Specification objection below.
The lengthy specification and the extensive drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
The drawings are objected to because:
Figure 2 is objected to because it uses the same label names as used in figures 1A-1H, but uses different label numbers. It is Examiner’s understanding that Applicant in the specification is stating that figures 1A-1H are incorporated into figure 2. If that is the case then Applicant should use the label numbers from figures 1A-1H in figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The specification is objected to because Applicant’s amendment to page 24 at lines 21-25 constitute new matter. Applicant has amended the specification to state that figure 2 is now similar to figure 1H and not an implementation of it. This amendment means that figure 2 can be considered a new species, whereas before it was considered part of the species of figure 1A-1H. As such, Applicant has introduced new matter into the specification. 
Appropriate correction is required.

	
	

Claim Interpretation: 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1) This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled 
a first material that has a first critical temperature, the first critical temperature being a temperature at or below which the first material superconducts,
in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
According to Applicant’s specification in at least pages 20-21 at lines 24-16, the only material that meets the above function is niobium (“Nb”). Applicant has not taught in their originally filed specification any other material which contains this function/characteristic. Therefore, the first material will be interpreted as Nb, as there is support for no other material or class of materials.

A second material that has a second critical temperature, the second critical temperature being a temperature at or below which the second material superconducts, the second critical temperature different from the first critical temperature
in claim 1; and
the third wiring layer comprising the second material,
in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 11-12,
Claim 11 requires forming “a magnetometer, a transformer, at least a portion of an on-chip shield” by patterning the first wiring layer. This lacks written description. Applicant has not described how a single wiring layer can be patterned to form one of the above elements, nor has Applicant described what the structure of each of these three elements. Rather, Applicant leads one to speculate as to the modifications the inventor might have envisioned, and has failed to disclose. Knowles Elecs. LLC v. Cirrus Logic, Inc., No. 2016-2010 at 15 (Fed. Cir. March 1, 2018) (See Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). As the Federal Circuit has reiterated in Knowles at 16 “[t]he test for whether an applicant’s specification
Patent Tr. & App. Bd. April 5, 2016), at *6 (citing Enzo Biochem, Inc. v. Gen Probe Inc. 323 F.3d 956, 969 (Fed. Cir. 2002). 
In the current application it cannot be said that Applicant had possession of the above elements as they are only mentioned as possible elements and no information was given about their structure or how they are integrated into the metal layers shown in figures 1A-3.
Claim 12 suffers the same infirmaries as claim 11 in that claim 12 contains just as little information about the qubit and coupler and how they are integrated into the device shown in figures 1A-3, and what the structure of them is.
Remarks dated August 26, 2021
Applicant states their amendments to claims 11-12 overcome the 35 USC § 112(a) rejection as they point out and distinctly claim what they regard as their invention. 
This argument is unpersuasive. Examiner has rejected the claims for a lack of written description based upon Applicant not being in possession of the claimed invention as the claimed invention was not described with reasonable clarity to those skilled in the art. The specification does not state how forming a wire forms at least a portion of a magnetometer, transformer, an on-chip shield, a qubit, or coupler.
Based upon Examiner’s reading of the disclosure it appears that Applicant added a series of elements with a general statement that they can be integrated into the alleged invention without actually stating how. Since Applicant has not stated the how Applicant cannot 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 2018/0053689 A1) (“Kirby”), in view of Zantye et al., "Chemical mechanical planarization for microelectronics applications", Materials Science and Engineering R 45 (2004) 89–220, 2004 (“Zantye”), in view of Tolpygo et al. (US 8,301,214 B1) (“Tolpygo”), in view of VLSI-expert.com, "Parasitic Interconnect Corner (RC corner) Basics - part 1", http://www.vlsi-expert.com/2012/02/parasitic-interconnect-corner-rc-corner.html, Feb. 12, 2012 (“VLSI”).
Regarding claim 1, Kirby teaches:
depositing a first wiring layer comprising a first material that has a first critical temperature, the first critical temperature being a temperature at or below which the first material superconducts (56; ¶ 0022, where 56 is formed by a dual damascene process; ¶ 0004, where a dual damascene proves includes depositing a metal, Nb); patterning the first wiring layer to form a first set of one or more superconducting traces; depositing a first dielectric layer; polishing the first dielectric layer back to an upper surface of the first wiring layer (Kirby teaches the dual damascene approach, ¶ 0022. However, Zantye teaches in figure 9, below, that the subtractive etch, or conventional approach, is an art recognized equivalent process to form the first wiring layer as shown by Kirby. This conventional approach includes depositing a first wiring layer A, 

    PNG
    media_image1.png
    422
    785
    media_image1.png
    Greyscale


depositing a passivation layer to overlie at least a portion of the first wiring layer, the passivation layer comprising a second material that as a second critical temperature, the second critical temperature being a temperature at or below which the second material superconducts, the second critical temperature different from the first critical temperature (Kirby teaches the wiring can include Nb and/or Al, ¶ 0004. However, Kirby does not expressly teach using Al as a passivation layer on the Nb wiring. Tolpygo teaches that Nb, and other superconducting metals are suseptable to hydrogen, and that hydrogen can affect the phsycal properties of Nb. Col. 2 at lines 36-56; Col. 3-4 at lines 65-21. Tolpygo teaches that by adding a protective layer of Al (e.g. a passivation layer) one can block the diffusion of the hydrogen impurities into the Nb, and the use of Al will additionally act as an etch stop. Col. 7 at lines 33-45, and Col. 9 at lines 55-59, where Al is used as the barrier/passivation/protective layer. Therefore, it would have been 

It is well-known and conventional for one of ordinary skill in the art to have a plurality of metal layers and/or vias in order to transfer a signal from the device layer to outside of the chip. This is taught by VLSI, and shown in the figure below. Further Kirby in ¶ 0003 teaches where a dual damascene can include depositing different types of metal such as Nb, and Al. Based upon the above teachings it would have been obvious that the metal layers, vias, etc. could be formed of Nb, Nb covered by Al as a passivation layer, or Al. Therefore, the choice of metal to use, the method to use in forming the vias/wires, and the number of vias/wires to use is a matter of choice to one of ordinary skill in the art. Based upon this the layers below shall be considered a duplication of known method steps. 

    PNG
    media_image2.png
    295
    434
    media_image2.png
    Greyscale

patterning the passivation layer; depositing a second dielectric layer to overlie at least a portion of the passivation metal layer; patterning the second dielectric layer to expose at least a portion of the passivation layer; depositing a second wiring layer to overlie at least a portion of 
forming a first set of vias electrically coupling the second wiring layer to the passivation layer, the first set of vias comprising the second material; and patterning the second wiring layer to form a second set of one or more superconducting traces (This is a duplication of layers using the dual damascene process using Al as the metal layer).
Applicant’s claim is directed to using a conventional approach, substantive etch, for the initial interconnect layers, and then switching to the dual damascene approach. In additional, Applicant uses the well-known material of Nb and Al to form the metal layers. Thus, the claims are unpatentable in view of the prior art and in view of the skill of one of ordinary skill in the art and standard choices they make when designing an interconnect structure.
Regarding claim 3,
	Claim 3 is considered a duplication of parts because Applicant is forming a dielectric layer, removing the dielectric layer, and reforming the dielectric layer. Further, this step can be considered the dividing line between switching from the subtractive approach to the dual damascene approach.
Regarding claims 4, 6, and 8-9,
	This is part of the dual damascene process disclosed above.
	Regarding claim 5,
Claim 5 is a duplication of layers, similar to claim 3, in that Applicant is forming a dielectric layer, removing the dielectric layer, and reforming the dielectric layer. This is a none 
Regarding claim 7,
Claim 7 is simply using Al as the third wiring layer. See 35 USC § 112(f) above.
Regarding claim 10, 
Claim 10 is simply relabeling all the wiring layers and adding another wiring layer. This is also a duplication of parts by duplicating the process steps.
Regarding claims 11-12,
Based upon the prior art filed in the IDS’s it is Examiner position that one of ordinary skill in the art knows about the structure of the additional elements in claims 11-12. However, based upon the 35 USC § 112(a) one of ordinary skill in the art would not know how the structure of these devices is integrated into the device of claim 1. Therefore, as best Examiner understands the claim in light of the specification it is the first patterning of the first wiring layer and the second wiring layer that forms the claimed structural elements. Since the prior art patterns the required layers, the prior art must teach the claimed elements.


Response to Arguments
Applicant’s amendments to the claims, and their corresponding arguments filed August 26, 2021 have been considered. Based upon the amendments to the claims Examiner has issued new grounds of rejection by including the Tolpygo reference. The Tolpygo reference teaches that one of ordinary skill in the art would add Al as a barrier/passivation/protective layer to a Nb metal layer in order to prevent hydrogen from entering the Nb metal layer. 
However, the rest of Applicant’s arguments are unpersuasive as the prior art teaches that Applicant’s method of forming the layers are routine and conventional in the art, and Applicant is duplicating known process steps to arrive at a known metal interconnect structure shown in VLSI. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822